Citation Nr: 0801039	
Decision Date: 01/10/08    Archive Date: 01/22/08

DOCKET NO.  03-21 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a right ankle 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1990 to June 
1991.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from June 2002 and August 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in New Orleans, Louisiana (RO) which denied the 
benefits sought on appeal.

In July 2005, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  

In a November 2005 decision, the Board affirmed the RO's 
denial of the benefits on appeal.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (CAVC).  In June 2007, the CAVC granted a Joint Motion 
for Remand (Joint Motion).  In the June 2007 Order, the CAVC 
vacated the Board's November 2005 decision and remanded the 
appeal back to the Board for compliance with instructions 
provided in the Joint Motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The CAVC remanded the present appeal to the Board in June 
2007 for compliance with the instructions in the June 2007 
Joint Motion.  The Joint Motion provides that remand is 
required based on inadequacies found in a January 2005 VA 
examination.  The Joint Motion directs that upon remand, the 
appellant should be provided an orthopedic examination, to 
include all appropriate tests.  X-rays and MRI should be 
conducted to document any current left knee and right ankle 
disorders.  The examiner should provide an opinion regarding 
current disability, if any, and should also address the 
question of a nexus between any current disability and in-
service findings pertaining to the left knee and right ankle.  
The examiner should review the claims folder and reconcile 
the veteran's left knee and right ankle complaints in-service 
and the post-service medical evidence with findings from 
orthopedic examination.  On remand, the appellant is entitled 
to submit additional evidence and argument and VA is 
obligated to conduct a critical examination of the 
justification in the decision.

The Board finds that a remand is necessary to comply with the 
instructions of the Joint Motion, prior to reconsideration of 
the appeal by the Board.

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2007).  In the 
present appeal, an additional VA examination is necessary to 
determine if the veteran has any current left knee and right 
ankle disabilities which are related to his in-service 
injuries, taking into consideration all the medical evidence 
of record.

During the pendency of this appeal, the CAVC held that the 
VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  See 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
the RO can cure any deficiency with respect to this matter.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date for the claim on appeal, as 
outlined by the CAVC in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should refer the case for a 
comprehensive VA orthopedic examination to 
determine if any current left knee and 
right ankle disabilities are related to 
service.  The claims folder should be made 
available to the examiner for review prior 
to examination.  The examiner must review 
the entire claims file, to include service 
medical records and VA and private 
treatment records and opinions, and should 
specifically state that the claims file 
has been reviewed.  

Examination should include appropriate 
diagnostic testing, including x-rays and 
MRI.  The examiner should identify any 
current left knee and right ankle 
disorders, and should state whether it is 
at least as likely as not that any such 
disorders were incurred in service.  

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
that conclusion as it is to find against 
it.  

The examiner should provide a rationale 
for his or her opinion with references to 
the evidence of record; the examiner 
should specifically comment on in-service 
findings pertaining to the left knee and 
right ankle. 

3.  When the development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefit sought is not granted, the 
RO should furnish the veteran and his 
representative with a Supplemental 
Statement of the Case, and should give the 
veteran a reasonable opportunity to 
respond before returning the record to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 
